Aci 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Page 1 of 1   3
                                    UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                                                                   (For Offenses Committed On or After November 1, 1987)
                                      v.

                   Hector Hebert Perez-Denova                                      Case Number: 3:19-mj-21442

                                                                                   BrianJ. White
                                                                                   Defendant's Attorney


REGISTRATION NO. 77514051
THE DEFENDANT:
 lXI pleaded guilty to count(s) 1 of Complaint
                                           ~---"-------------------------
 0 was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                                 Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                       1

 D The defendant has been found not guilty on count(s)
                                                                            ~-----------------~

 D Count(s)                                                                         dismissed on the motion of the United States.
                    ~----------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                D TIME SERVED

  lXI Assessment: $10 WAIVED lXI Fine: WAIVED
  lXI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
   D Court recommends defendant be deported/removed with relative,                           charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                              Thursday, March 28, 2019
                                           1 ----·--------1./ate oflmposition of Sentence
                                                                                          )
 Received ..,,,,,-,.~/
                        '?\'
               =nu=s~M+-/----+--
                                                        MAR 2 8 2019
                                             CLERK, U.S. DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
                                           BY                             DEPUTY
 Clerk's Office Copy                                                                                                           3:19-mj-21442
